               Case 5:21-mj-00319-DUTY Document 3 Filed 04/28/21 Page 1 of 1 Page ID #:3
AO 442 (Rev. 11/11) Arrest Warrant

                                                                                                                     FILED
                                        UNITED STATES DISTRICT COURTT                                     CLERK, U.S. DISTRICT COURT


                                                                 for the
                                                                                                           4/28/2021
                                                      EasternDistrict
                                                 __________  District of
                                                                      of California
                                                                         __________                    CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                    -.
                                                                                                         BY: ___________________ DEPUTY
                  United States of America
                             v.                                    )
                                                                   )        Case No.    5:21-mj-00319
                                                                   )
                                                                   )
                                                                   )
                      Regina BROOMALL
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Regina BROOMALL                                                                                      ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information        u Superseding Information             u Complaint
u Probation Violation Petition             ✔ Supervised Release Violation Petition
                                           u                                             u Violation Notice          u Order of the Court

This offense is briefly described as follows:

  Title 18, United States Code, Sections 371 and 922(a)(1)(A), conspiracy to deal and dealing firearms without a license




Date:
                                                                                          Issuing officer’s signature

City and state:       Fresno, California                                The Honorable Erica P. Grosjean, U.S. Magistrate Judge
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
